Case 2:12-cv-03319-SDW-SCM Document 104 Filed 09/03/19 Page 1 of 1 PageID: 1075




                                      September 3, 2019


 VIA ECF

 Hon. Steven C. Mannion
 United States Magistrate Judge
 Martin Luther King Building & U.S. Courthouse
 50 Walnut Street, Room 4015
 Newark, NJ 07101

  Re:     U.S. ex rel. Armstrong v. Andover Subacute & Rehab Center Services One, Inc., et
          al. (Civil Action No. 12-3319)

 Dear Judge Mannion:

         This firm represents Defendants Andover Subacute & Rehab Center Services One, Inc.,
 Andover Subacute & Rehab Center Services Two, Inc., and Estate of Dr. Hooshang Kipiani
 (collectively, the “Andover Defendants”) in the above-referenced matter.

        At the Court’s request, the Andover Defendants request that their Motion for
 Reconsideration of this Court’s August 14, 2019 Order (Docket No. 103) (the “Motion”) be
 withdrawn and considered by the Court informally. If the Court declines to consider the Motion
 informally, the Andover Defendants respectfully request that the Motion remain returnable on
 October 7, 2019.


                                                   Respectfully submitted,



                                                   Blan Jarkasi

  cc: All Counsel of Record (via ECF)
